DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 19, which defines the side surface of the first coating layer is closer to the side surface of the second adhesive than the side surface of the first adhesive, and the side surface of the second coating layer close to the side surface of the first adhesive than the side surface of the second adhesive, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
At most in figure 11, the first coating layer (CL1) is close to the side surface of the first adhesive. Thereby clarity is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter the side surface of the first coating layer is closer to the side surface of the second adhesive than the side surface of the first adhesive, and the side surface of the second coating layer close to the side surface of the first adhesive than the side surface of the second adhesive, however, this is unclear to where the support in the specification and/or drawing is provided. At very least it appears that the first coating layer (CL1) which is on an upper surface of the first supporter furthermore the side surface of the first coating layer (assuming this is side where SCL2 is indicated) is very least close to the side surface of the first adhesive not the side surface of the second adhesive. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the side surface of the first coating layer is closer to the side surface of the second adhesive than the side surface of the first adhesive, and the side surface of the second coating layer close to the side surface of the first adhesive than the side surface of the second adhesive, however, this is unclear to where the support in the specification and/or drawing is provided. At very least it appears that the first coating layer (CL1) which is on an upper surface of the first supporter furthermore the side surface of the first coating layer (assuming this is side where SCL2 is indicated) is very least close to the side surface of the first adhesive not the side surface of the second adhesive. Thereby this interpretation will be given for purpose of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hong US Pub 2020/0204666.
Regarding claim 15, Choi discloses, 
A display device (Fig. 1-3 and 9) comprising: 
a display module (fig 9. Element 110) comprising a folding area (region corresponding where element 137 is presented, see annotated figure below) 

a first adhesive (element 410 provided in the folding area as seen in the annotated drawing) between the display module and the first supporter, in the folding area; and 
a second adhesive (element 430) between the display module and the second supporter, in the folding area, 
wherein a side surface of the first adhesive (Fig. 9, side surface being the surface of element 410 that is adjacent to 211, similar to present application’s fig 11) and a side surface of the second adhesive (Fig. 9, side surface being the surface of element 430 that is adjacent to 213, similar to present application’s fig 11) facing each other are spaced apart in the first direction from a side surface of the first support and a side surface of the second support facing each other so as to not to overlap the side surfaces of the first and second supporters facing each other (fig. 9, shows the configuration of the adhesive members not overlapping the side surfaces of the supporters, this is similar to how the present application references the adhesive and supporters in figure 11). 

    PNG
    media_image1.png
    439
    608
    media_image1.png
    Greyscale

Regarding claim 16, Hong discloses,  
Wherein the display device which is unfolded (Fig. 9) further includes within the folding area, 
The length of the first adhesive from the side surface thereof equal to the length of the second adhesive from the side surface thereof (as seen in figure 9, the length of the first adhesive from the side surface is equal to the length of the second adhesive from the side surface, similar to fig 11 of present application), and
The length of the first supporter from the side surface thereof is equal to the length of the second support from the side surface thereof (Fig 9, elements 131/133 and the length from the side surface is equal). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong US Pub 2020/0204666.
Regarding claim 17, 
Hong teaches wherein within the folding area, 
The length of each of the first adhesive and the second adhesive is substantially equal to a length of folding area which is taken along the first direction (see annotated drawing above). 
Hong does not teach wherein within the folding area, the length of each of the first adhesive and the second adhesive is greater than ¼ of a length of folding area which is taken along the first direction. However, adjusting the size of the adhesive is not new in the art. 
As indicated in MPEP§2144.04(IV)(A-B), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the length of each of the first adhesive and the second adhesive is greater than ¼ of a length of folding area which is taken along the first direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the length of the adhesive, with such modification, the user may get the desires bonding property in the folding area.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong US Pub 2020/0204666 in view of Kwon et al. US Patent 10520983.
Regarding claim 18, 
Hong teaches the length of the first adhesive and the second adhesive and the length of the supporter as disclosed in claim 17.
Hong does not teach Wherein the display device which is unfolded further included within the folding area, the length of the first adhesive from the side surface thereof,  different from the length of the second adhesive from the side surface thereof, and
The length of the first supporter from the side surface thereof different from the length of the second supporter from the side surface thereof. 
However providing various different length for the supporter and the adhesive is not new in the area of display devices. 
Kwon in similar filed teaches the display device comprising different length of the supporters such that the supporters (first body and second body different fig 1-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the length of the support and adhesive based on the size of the display such that the folding axis not at the middle of the display device thereby having two different sizing of the supporter and adhesive bounding the supporters and the display module, this will enable a user to have various different configuration (as evidence by Kwon). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong US Pub 2020/0204666 in view of Shin US Pub 2020/0209998 (Commonly owned).
Regarding claim 19 (as best understood), 
Hong discloses the display device as provided in claim 15. 
Hong does not teach a first coating layer and a second coating layer respectively on an upper surface of each of the first and second supporters overlapping with the folding area, wherein the display device which is unfolded further includes within the folding area:
the first coating layer and the second coating layer each defining a side surface, and along the first direction, the side surface of the first coating layer closer to the side surface of the second adhesive than the side surface of the first adhesive, and the side surface of the second coating layer closer to the side surface of the first adhesive than the side surface of the second adhesive.
Shin teaches a first coating layer (elements CL, fig 24) and a second coating layer (element CL figure 24) respectively on an upper surface of each of the first and second supporters (as seen in figure 24, on top of SP1 and SP2) overlapping with the folding are (Fig 24),
Wherein the display device which is unfolded further includes within the folding area:
the first coating layer and the second coating layer each defining a side surface (figure 24), and along the first direction, the side surface of the first coating layer closer to the side surface of the second adhesive than the side surface of the first adhesive (Figure 24, similar to fig 11 of present application), and the side surface of the second coating layer closer to the side 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a coating layers as taught by Shin on an upper surface of each of the first and second supporters overlapping with the folding area of Hong for the purpose of preventing or reducing the first and second supporters from being attached to the first or the second adhesives in the folding area.

Allowable Subject Matter
Claims 1-14 and 20 are allowed.
Primary reasons for allowance as same as indicated in the non-final (10/9/2020).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841